Rothrock, J.
There is but one error assigned and argued. It presents the question as to the sufficiency of the evidence to support the judgment. We have carefully examined the evidence, and have reached the conclusion that we cannot disturb the judgment. It is not necessary to set out the evidence. It is sufficient to say that, applying the same rule to the judgment which is applied by this court to the verdict of a jury, the judgment finds support in the evidence. It does not appear without conflict th at the mortgage was fraudulent. It is to be remembered that we are not required to try the cause anew in this court.
Affirmed.